Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
 Response to Amendment
3.	In response to the office action mailed on 09/02/2020, applicant filed an RCE on 02/17/2021, amending claims 1, 13, and 20.  Claims 2-3, 14-15, and 25-26 are cancelled.  The pending claims are 1, 4-13, 16-24, and 27-28. 

	EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Yannuzzi on 03/25/2021.
The application has been amended as follows:
In the claims:
Cancel claims 4 and 16.

 (Claim 1)  A computer implemented method of passage-based automated item generation in a digital examination, the method comprising:
obtaining a first string of text, the first string of text being organized based on a linguistic context;
selecting a first textual term from the first string of text;
identifying a first set of linguistic characteristics corresponding to the first textual term by:
tokenizing the first string of text into separate words;
identifying a part-of-speech for each separate word; and
determining, with a machine learning-based linguistic pattern analyzer, phrase types corresponding to groups of separate words based on matching the groups of separate words to part-of-speech patterns;
obtaining a second textual term exhibiting at least one linguistic characteristic, wherein:
            the at least one linguistic characteristic is different from any linguistic characteristic of the first set of linguistic characteristics corresponding to the first textual term, 
            the at least one linguistic characteristic is chosen from a list including a type of punctuation, a logical connector, a noun, an adverb, a verb, a tense, a prepositional phrase, and an infinitive phrase, and 
            automatically replacing the first textual term with the second textual term creates a grammatically or linguistically incorrect term in the first string of text that is absent when the first textual term is used in the first string of text, wherein the automatic replacement of the first textual term with the second textual term is not performed by a human; [[and]]
generating a second string of text by replacing the first textual term in the first string of text with the second textual term, wherein the second textual term includes the at least one linguistic characteristic that is different from any linguistic characteristic of the first set of linguistic characteristics; and
generating a set of examination answers comprising the first textual term, second textual term, and other alternate textual terms;
wherein determining phrase types corresponding to groups of separate words comprises:
training the linguistic pattern analyzer by:
obtaining training passages;
tokenizing the training passages into corresponding training words;
determining, with the linguistic pattern analyzer, training part-of-speech patterns corresponding to the training passages, and identifying multiple recurring linguistic patterns in the training passages; and
applying the linguistic pattern analyzer to the first string of text.
(Claim 6)  The method of claim [[4]] 1, further comprising selecting the alternate textual terms from a set of linguistic terms exhibiting linguistic characteristics selected from a same linguistic characteristic category as the first textual term.  
(Claim 12)  The method of claim [[4]] 1, further comprising displaying the set of examination answers on a graphical user interface and obtaining an input from the graphical user interface, the input indicating one of the set of examination answers.
(Claim 13)  A system for generating items in a digital examination, the system comprising:
a data store, a graphical user interface, a machine learning-based linguistic pattern analyzer, and an item generation logical circuit, wherein the item generation logical circuit comprises a processor and a non-transitory memory with computer executable instructions embedded thereon, the computer executable instructions configured to cause the processor to:
obtain training passages;
tokenize the training passages into corresponding training words;
determine, with the machine learning-based linguistic pattern analyzer, training part-of-speech patterns corresponding to the training passages, and identify multiple recurring linguistic patterns in the training passages;
train the machine learning-based linguistic pattern analyzer based on input from the graphical user interface identifying training phrase types corresponding to groups of training words, training part-of-speech patterns, and indications that the linguistic pattern analyzer correctly determined the training part-of speech patterns;
obtain a first string of text, the first string of text being organized based on a linguistic context;
select a first textual term from the first string of text;
tokenize the first string of text into separate words;
identify a part-of-speech for each separate word; 
determine, with the machine learning-based linguistic pattern analyzer, phrase types corresponding to groups of separate words based on matching the groups of separate words to part-of-speech patterns;
obtain a second textual term exhibiting at least one linguistic characteristic, wherein:
           the at least one linguistic characteristic is different from any linguistic characteristic of the first set of linguistic characteristics corresponding to the first textual term, 
            the at least one linguistic characteristic is chosen from a list including a type of punctuation, a logical connector, a noun, an adverb, a verb, a tense, a prepositional phrase, and an infinitive phrase, and
            automatically replacing the first textual term with the second textual term creates a grammatically or linguistically incorrect term in the first string of text that is absent when the first textual term is used in the first string of text, wherein the automatic replacement of the first textual term with the second textual term is not performed by a human; [[and]]
generate a second string of text by replacing the first textual term in the first string of text with the second textual term, wherein the second textual term includes the at least one linguistic characteristic that is different from any linguistic characteristic of the first set of linguistic characteristics; and
generate a set of examination answers comprising the first textual term, second textual term, and other alternate textual terms.
(Claim 18)  The system of claim [[16]]13, wherein the computer executable instructions are further configured to cause the processor to select the alternate textual terms from a set of linguistic terms exhibiting linguistic characteristics selected from a same linguistic characteristic category as the first textual term.  
(Claim 24)  The system of claim [[16]]13, wherein the computer executable instructions are further configured to cause the processor to display the set of examination answers on a graphical user interface and obtain an input from the graphical user interface, the input indicating one of the set of examination answers.

Allowable Subject Matter
5.	Claims 1, 5-13, 17-24, and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest an automatic item generation system and method for passage-based assessment by obtaining a passage of text as input and uses various Natural Language Processing methods to scan the passage, selectively introduce various types of language errors into the passage, based on specific linguistic patterns found in the passage, and generating a set of examination answers comprising the first textual term, second textual term, and other alternate textual terms, as claimed by independent claims 1 and 13.
Dependent claims 5-12, 17-24, and 27-28 are allowed for being dependent and further limiting independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659